DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
Examiner withdraws the specification objections based upon Applicant’s amendments to the specification.

	
	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, 
Claim 1 contains new matter. The new matter is the limitation “the second circuitry is electrically isolated from the … conductive contacts.” According to the elected species figures 5A and 5B the second circuitry is not electrically isolated from the conductive contacts. This is shown in Examiner’s annotated Applicant figure 5A below.

    PNG
    media_image1.png
    589
    866
    media_image1.png
    Greyscale

As can be seen in the figure above, the second circuitry is not electrically isolated from the first circuitry. Therefore, this limitation constitutes new matter.


Claim Interpretation
	What does the term “circuitry” mean?
	Applicant does not provide a definition of the term circuitry in their specification. Applicant provides examples of the functions that “circuitry” may perform.
	In ¶ 0022, Applicant states that circuitry may be:
power delivery circuitry or signal circuitry,
where power delivery circuitry may provide a positive supply voltage, ground, or negative supply voltage, and may provide a power delivery network for signal circuitry, or may provide power delivery for another die; or
where signal circuitry may perform signal processing, communications, computing, or other operations.
In ¶ 0023, Applicant states that circuitry may:
share electrical pathways with hidden or exposed circuitry;
In ¶ 0030, Applicant states:
signal circuitry or circuitry may be part of a power delivery network for circuitry.
	In ¶ 0036, Applicant states in reference to elected Species A shown in figures 5A-B:
“hidden circuitry 200 includes a positive supply voltage network for the die 100”; and
“the exposed circuitry 204 includes a positive supply voltage network for the die 102.
	Based upon the above, based upon elected Species A shown in figures 5A-5B, and based upon Applicant’s description of figures 5A-5B it is Examiner’s position the term “circuitry” can mean a voltage supply network, which in view of Applicant’s disclosure means electrical wires/traces/metal lines. 
	Applicant in their remarks filed November 9, 2021 on page 10, argue that the term circuitry as interpreted by Examiner that the term “circuitry” should be understood to include 
	Applicant interpretation is not consistent with their disclosure of the elected Species, and admits to this fact on page 10 of their remarks where Applicant states “the specification does not call out the individual components of the power delivery network”. However, it appears that Applicant wants Examiner to incorporate them into the claims, at least as far a prior art analysis is concerned. Examiner cannot do this as Applicant does not have written description support within the four corners of the disclosure for Examiner to include elements into the circuits of figure 5A-5B which Applicant has not disclosed. 
In regards to the ground planes and power planes, these terms are terms used to identify wires/traces/metal lines when they are used. They do not provide a structural difference in the device per se. Further, these terms have not been structurally differentiated from wires/traces/metal lines in the disclosure. Thus, a ground or power plane is no different than a wires/traces/metal lines structurally. It is only different in how it used. 
Lastly, Applicant states that Examiner should interpret “circuitry” as understood by one of ordinary skill in the art, which means Examiner should read all the elements which Applicant admits are not disclosed in the specification. Examiner cannot read limitations from the specification into the claim. Likewise, Examiner cannot read elements into the claim that are not disclosed in the specification.
Therefore, based upon Examiner’s understanding of Applicant’s disclosure the term “circuitry” means a wires/traces/metal line. If Applicant believes otherwise Applicant will need to provide explicit support from their specification, and if necessary in addition provide other evidence consistent with their specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 14-15, 21, and 25 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Monchiero et al. (US 2010/0194470 A1) (“Monchiero”).
Examiner note: Examiner is making the rejection under 102 and 103 because Examiner has to explain what the term “circuitry” means. See Claim Interpretation above. The need to explain a term may cause some to believe that the limitation is not inherently taught. Therefore, Examiner choose to make an additional 103 rejection in order to compensate for this.



    PNG
    media_image2.png
    299
    454
    media_image2.png
    Greyscale

Regarding claims 1, and 21, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
a die (405), including:
conductive contacts (B’s) at a face of the die (where B’s is located);
a first metal layer (C) electrically coupled to the conductive contacts (B’s);
a second metal layer (E);
a first circuitry (as explained in the Claim Interpretation section above, circuitry can be a metal line. In the art C is a metal line in the first metal layer) in the first metal layer (C);
a second circuitry (E) in the second metal layer (E); and 
a switch (D) coupled between the first circuitry and the second circuitry (C and E), 
wherein:
the first circuitry (C ) is part of a first power delivery network for another die (420) and the second circuitry (E) is part of a second power delivery network for the die (405 contains E which provides power to D),

when the switch is in a second state different from the first state, the second circuitry is electrically coupled to the conductive contacts through the first circuitry (when D is on E is coupled to C because E is allowing the switch to allow current to flow from C’ to C).
Regarding claim 21,
Claim 21 is not patentably distinguishable from claim 1, and thus is rejected for the same reasons.
Regarding claim 2, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
wherein the conductive contacts (A) include a switch control contact (A’) to which electrical signals may be applied to change a state of the switch (D).
Regarding claim 3, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
wherein the switch is one of a plurality of switches, and electrical signals may be applied to the switch control contact to change states of the plurality of switches (this is shown in figure 3).
Regarding claim 4, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
wherein the switch control contact is a single switch control contact (this is shown in figure 1).
Regarding claims 6, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:

Regarding claims 7-8, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
wherein the die is a first die (405), and the another die is a second die (420) and the IC structure further includes: a second die including conductive contacts at a first face of the second die; wherein the conductive contacts at the first face of the second die are electrically coupled to the second conductive contacts at the second face of the first die (this is shown in figure 4A where the first die is 405 and the second die is 420 and they are connected together by means of solder balls 440).
wherein the second conductive contacts at the second face of the package substrate are electrically coupled to the first conductive contacts at the first face of the die (this is also shown in figure 4A).
Regarding claims 14, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
wherein the die includes through-silicon vias (E).
Regarding claim 15, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
wherein the first state of the switch is an open state and the second state of the switch is a closed state (this is a functional limitation, and the structure implied by this limitation is a 
Regarding claim 25, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
Paragraph 29 teaches that the second die can contain processor cores. See figures 1-4B, and ¶ 0038.


Claim(s) 9-11, and 22-23 is/are rejected under 35 U.S.C. 103 as obvious over Monchiero, in view of Xie et al. (US 9,754,923 B1) (“Xie”).
Regarding claims 9, and 22, Monchiero does not expressly teach and/or show:
the first die further includes a first portion of a first power delivery network for the second die; and
the second die further includes a second portion of the first power delivery network for the second die.

    PNG
    media_image3.png
    779
    579
    media_image3.png
    Greyscale

Xie teaches at least in figure 3, and Examiner’s annotated figure 3 above:
wherein: the circuitry (Z) is a first power delivery network for the first die (W); 

the second die (V) further includes a second portion of the first power delivery network (X) for the second die (Y).
It would have been obvious to one of ordinary skill in the art that the device of Monchiero would have the above claimed circuitry and power delivery network for the itself first die), and for the second die, and that the second die would have its own portion of a power delivery network. This is because as shown in Xie each of the dies of Monchiero will have internal wires (e.g. metal layers) necessary to route the incoming electrical power to the device. Further, as taught by Monchiero’s figure 5 there may be more logic in the interposer 405 (first die) than just a transistor. Therefore, it is obvious that one would have to power this also. Thus, it would have been obvious to one of ordinary skill in the art that the metal layers and interconnect structure shown in Xie would be contained within both Monchiero’s interposer and logic dies.
Regarding claim 22,
Claim 22 is not patentably distinguishable from claim 9, and thus is rejected for the same reasons.
Regarding claims 10, and 23, The combination of Xie and Monchiero teach:
Wherein the switch (Monchiero D) is coubpled between the first portion of the first power delivery network (Xie Y; Monchiero C) and the second power delivery network (Monchiero E)
Regarding claim 23,
Claim 23 is not patentably distinguishable from claim 10, and thus is rejected for the same reasons.
Regarding claim 11, The combination of Xie and Monchiero teach:
Wherein the first power delivery network (Monchiero C; Xie X/Y) is to provide power for signal circuitry of the second die (Monchiero C and Xie X/Y provide power to the signal circuitry inside 86).

Claim(s) 12-13, and 24 is/are rejected under 35 U.S.C. 103 as obvious over Monchiero,
Regarding claims 12, and 24, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
a package substrate (415), including: 
first conductive contacts at a first face of the package substrate (while not shown in figure 4B it is obvious that there would conductive contacts on the side of 415 where 324 is located. This is because that is how 435 will make electrical contact with 415), and 
second conductive contacts (425) at a second face of the package substrate (415), 
wherein the second conductive contacts (425) at the second face of the package substrate (415) are electrically coupled to the conductive contacts at another face of the die opposite to the face (it would have been obvious to one of ordinary skill in the art that the 425 would be electrically connected to the contacts on the other side of 415 which in turn would be electrically connected to the one or both sides of 405 based upon figures 4A and 4B).
Regarding claim 24,
Claim 24 is not patentably distinguishable from claim 12, and thus is rejected for the same reasons.
Regarding claim 13, Monchiero teaches in figures 1-5, and in Examiner’s annotated figure 4A-B above:
solder on the first conductive contacts at the first face of the package substrate (435 are solder balls, and it is obvious that the solder balls on 415 would adhere to a contact pad, or a conductive contact, on 415. This is well-known to Applicant/Assignee).

Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments concern the term “circuitry”. These arguments have been answered in the Claim Interpretation section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.